--------------------------------------------------------------------------------

Exhibit 10.3


[logo1.jpg]



August 5, 2014
Kenneth C. Kunze
Craft Brew Alliance, Inc.
929 North Russell Street
Portland, OR 97227


Dear Ken:


This letter sets forth our understanding about your employment with Craft Brew
Alliance, Inc. (the "Company"), as its Vice President, Chief Marketing Officer,
effective January 1, 2014 (the "Effective Date"). This letter supersedes and
replaces any prior offer letter or other agreement regarding your employment by
the Company as of the Effective Date.


Your employment is "at-will," which means you or the Company may end the
employment relationship at any time. Our mutual agreement regarding your salary,
severance, and other benefits and obligations is set forth below.


Compensation and Benefits


As of the Effective Date, your annual base salary rate is $228,000 (before
standard tax withholdings and other payroll deductions). Your base salary level
will be reviewed annually for adjustment by the Compensation Committee of the
Company's Board of Directors (the "Board"), with salary adjustments, if any,
generally made effective as of January 1. In addition, you are entitled to
participate in all of the Company's employee benefit programs for which you are
eligible, including long-term incentive awards approved by the Compensation
Committee for executive officers from time to time.


You will be eligible for an annual bonus payable following certification of the
Company's financial results for the prior fiscal year under the Company's Annual
Cash Incentive Bonus Plan for Executive Officers. Your target bonus amount for
2014 is 55% of your base salary rate. The bonus target amount in future years
will be determined by the Compensation Committee. All or a portion of target
bonus amounts may be conditioned upon achieving certain performance targets
approved by the Compensation Committee or the Board. You must remain employed
through the payment date to be eligible for a bonus.
 

--------------------------------------------------------------------------------

Kenneth C. Kunze
Craft Brew Alliance, Inc.
929 North Russell Street
Portland, OR 97227


You will also be eligible to participate in the Long Term Incentive Program
under the terms and conditions of that program. Your target incentive potential
for 2014 is 50% of your base salary rate.


You are eligible to receive relocation reimbursement at the executive level
package, not to exceed $45,000. You will continue to receive an interim living
expense allowance of $4,000 per month through August 31, 2014. The Company will
also continue to provide you with one round-trip airfare per month through
August 31, 2014, for the purpose of personal travel to your home in Darien,
Connecticut. To the extent that any reimbursement or in-kind benefit constitutes
deferred compensation, the following rules will apply: (i) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, in one
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, (ii) all
reimbursements will be made on or before the last day of the calendar year
following the calendar year in which you incurred such reimbursable expense, and
(iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit. If you voluntarily terminate your
employment with the Company before November 4, 2015, for any reason other than a
"good reason" (as defined below), you will repay a pro-rata share of the
relocation expenses for which you were reimbursed.


You will be paid a signing bonus of $60,000, grossed up to account for
applicable taxes, in two installments as follows: $30,000 paid on the first
payroll date on or after February 1, 2014, and $30,000 paid on the first payroll
date on or after August 1, 2014, provided that you remain employed through each
date. You will also receive a lump sum, non-performance based bonus of $20,000,
grossed up to account for applicable taxes, on the first payroll date on or
after January 1, 2015, provided that you remain employed through that date. Tax
gross up payments will be made no later than the end of the calendar year next
following the calendar year in which you remit the related taxes.


You have been credited with 5 days of Paid Time Off ("PTO") as of November 4,
2013, and additional days of PTO will accrue from that date in accordance with
the Company's PTO Plan as outlined in the Company's Made True Guide.


Severance


In the event that your employment with the Company is terminated by the Company
for any reason other than "for cause" or terminated by you due to "good reason,"
the Company will provide you with severance benefits payable based on your
weekly base salary rate in effect at the date of termination for a period of
time (the "Severance Period") as follows: Commencing on the day following
termination, two weeks' severance will be payable in accordance with the
Company's normal payroll schedule for each full year of service with the
Company; provided that in no event shall the Severance Period be less than six
months or more than 12 months.
 

--------------------------------------------------------------------------------

Kenneth C. Kunze
Craft Brew Alliance, Inc.
929 North Russell Street
Portland, OR 97227


In addition, the Company will promptly (in no event later than March 15 of the
calendar year after the year in which your employment terminated) make a cash
payment to you in an amount equal to 100% of your unused PTO hours accrued
through the date of termination in accordance with the provisions of the
Company's PTO Plan then in effect.


If you become entitled to severance benefits under this agreement, the Company
will also continue to provide you, for the Severance Period, the same health
benefits as were being provided to you at the time of termination; provided,
however, that such benefits shall terminate in the event you find new employment
with comparable health coverage.


For purposes of this letter, "for cause" means that (i) you have engaged in
conduct which has substantially and adversely impaired the interests of the
Company, or would be likely to do so if you were to remain employed by the
Company; (ii) you have engaged in fraud, dishonesty or self-dealing relating to
or arising out of your employment with the Company; (iii) you have violated any
criminal law relating to your employment or to the Company; (iv) you have
engaged in conduct which constitutes a material violation of a significant
Company policy or the Company's Code of Ethics, including, without limitation,
violation of policies relating to discrimination, harassment, use of drugs and
alcohol and workplace violence; or (v) you have repeatedly refused to obey
lawful directions of the Board or the Company's Chief Executive Officer.


For purposes of this letter, "good reason" means the occurrence of one or more
of the following events without your consent: (a) a material reduction in your
authority, duties, or responsibilities as the Company's Vice President, Chief
Marketing Officer; (b) a material reduction in the authority, duties, or
responsibilities of the person or persons to whom you report (including, if
applicable, a requirement that you report to a Company officer or employee
instead of reporting directly to the Board); or (c) a relocation of your
principal office to a location that is more than 100 miles from Portland,
Oregon; provided, however, that "good reason" shall only be deemed to have
occurred if: (i) within 90 days after the initial existence of the circumstances
constituting "good reason," you provide the Company with a written notice
describing such circumstances, (ii) the Company fails to cure the circumstances
within 30 days after the Company receives your notice, and (iii) you terminate
your employment with the Company and all the members of the Company's controlled
group within 90 days following the date of your notice.


For purposes of this letter, a termination of your employment will be deemed to
occur only when or if there has been a "separation from service" as such term is
defined in Treasury Regulation Section 1.409A-1(h).


If, during the Severance Period, you become employed or associated with a
brewing or other company that the Company determines, in its reasonable
discretion, is a competitor of the Company or Anheuser-Busch, Inc., your
severance payments and benefits under this letter agreement will terminate as of
the effective date of such employment or association.
 

--------------------------------------------------------------------------------

Kenneth C. Kunze
Craft Brew Alliance, Inc.
929 North Russell Street
Portland, OR 97227


The total amount of severance payments and benefits (except benefits designated
as "short-term deferral" payments or as described in Treasury Regulation
Sections 1.409A-1(a)(5) or 1.409A-1(b)(9)(v)) provided to you pursuant to this
letter agreement shall not exceed two times the lesser of (i) the sum of your
annualized compensation based upon your annual salary in the year preceding the
year in which your employment is terminated (adjusted for any increase during
that year that was expected to continue indefinitely if your employment had not
terminated) or (ii) the applicable dollar limit under Section 401(a)(17) of the
Internal Revenue Code for the calendar year in which your employment is
terminated.


The severance payments and other benefits under this letter are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code by
reason of all payments under this letter agreement being either "short-term
deferrals" within the meaning of Treasury Regulation Section 1.409A-1(b)(4) or
separation pay due to involuntary separation from service under Treasury
Regulation Section 1.409A-1(b)(9)(iii). All provisions of this letter shall be
interpreted in a manner consistent with preserving these exemptions.


The Company will require you to execute an appropriate general release of claims
that you may have relating to your employment at the Company and termination of
your employment as a condition to your receipt of any severance payments or
other benefits other than those required by law or provided to employees
generally. If such general release of claims is not executed within 30 days
following the date your employment with the Company is terminated, all severance
payments and other benefits payable after such 30‑day period will be forfeited,
and you agree to repay any severance payments, and the value of other benefits,
paid to you during such period.


Code of Conduct


By your signature below, you agree to comply with the Company's Code of Conduct
and Ethics as in effect from time to time, and to be subject to the Company's
policies and procedures in effect from time to time for senior executives of the
Company.


We appreciate your continued efforts on behalf of the Company and look forward
to having you as a member of our team for years to come.



   
Sincerely,
         
/s/ Andrew J. Thomas
   
Andrew J. Thomas
   
Chief Executive Officer
     
Acknowledged and Agreed:
         
/s/ Kenneth C. Kunze
   
Kenneth C. Kunze
   
Date: August 5, 2014
   


 

--------------------------------------------------------------------------------